Zimmerman, Judge.
An employer who neither owns nor is responsible for the condition and maintenance of a device used by his employee in doing work for the owner thereof, which device as constructed is violative of a specific safety requirement imposed by law or by an order of the Industrial Commission, and the employee is injured in its use and because of its condition, such employer is not the “employer” comprehended by Section 35, Article II of the Constitution of Ohio, for whose disregard of a specific safety requirement the Industrial Commission is empowered to make an additional compensation award to the injured employee.
Judgment affirmed.
Taft, C. J., Matthias, O’Neill, Schneider and Brown, JJ., concur.
Herbert, J., dissents.